IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-30578
                         Summary Calendar



NICOLAS ESTIVERNE,

                                         Plaintiff-Appellant,

versus

CHARLES B. PLATTSMIER,
Etc.; ET AL.,

                                         Defendants,

HIBERNIA CORPORATION;
PAULA EADY; GARY RYAN;
BRIAN WORKMAN,

                                         Defendants-Appellees.

                         - - - - - - - - - -
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                        USDC No. 00-CV-608-F
                         - - - - - - - - - -
                           December 6, 2001
Before JONES, SMITH, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Nicolas Estiverne appeals from the district court’s order

granting summary judgment dismissing his claims arising under 42

U.S.C. §§ 1983, 1985(3), and the district court’s order

dismissing his claims arising under 12 U.S.C. §§ 3405, 3407, for

failure to state a claim under Fed. R. Civ. P. 12(b)(6).

Estiverne’s motion to strike appellees’ brief is DENIED.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-30578
                                 -2-

     We review the district court’s orders de novo.    Gibbs v.

Grimmette, 254 F.3d 545, 547 (5th Cir. 2001) (reviewing district

court’s ruling granting summary judgment de novo); Castro Romero

v. Becken, 256 F.3d 349, 353 (5th Cir. 2001) (reviewing district

court’s ruling under Rule 12(b)(6) de novo).

     Estiverne enjoys no constitutional right of privacy in his

bank records.    See United States v. Miller, 425 U.S. 435, 440

(1975).   Because Estiverne has failed to state a constitutional

violation, his claims under 42 U.S.C. §§ 1983, 1985(3), fail as a

matter of law.   American Mfrs. Mut. Ins. Co. v. Sullivan, 526
U.S. 40, 49-50 (1999); Southard v. Texas Bd. of Criminal Justice,

114 F.3d 539, 556 n.30 (5th Cir. 1997).

     Estiverne’s claims arising under 12 U.S.C. §§ 3405, 3407,

fail to state a claim upon which relief may be granted as the

statutes apply only to agencies or departments of the United

States.   See 12 U.S.C. § 3401(3).

     Because Estiverne has failed to demonstrate any reversible

error, the judgment of the district court is AFFIRMED.

     AFFIRMED.   MOTION DENIED.